                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-065-RJC-DCK

 MELISSA DEMASTES, individually and on                 )
 behalf of all others similarly situated,              )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 MIDWEST DIVERSIFIED MANAGEMENT                        )
 CORP. d/b/a CARMEL MAINTENANCE,                       )
 LLC, WATERFORD SQUARE                                 )
 APARTMENTS, LLC, PIPER GLEN                           )
 APARTMENTS ASSOCIATES, LLC,                           )
 MIDWEST DIVERSIFIED MANAGEMENT                        )
 CORP EMPLOYEE BENEFIT PLAN AND                        )
 TRUST, JAMES N. GORDON,                               )
 and DOES 100,                                         )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendants’ Motion To Stay Initial

Attorney’s Conference” (Document No. 28) filed July 10, 2019. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting that no timely

responses have been filed, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendants’ Motion To Stay Initial Attorney’s

Conference” (Document No. 28) is GRANTED. The Initial Attorney’s Conference shall be

STAYED until fourteen (14) days after a ruling on “Defendants’ Partial Motion To Dismiss”

(Document No. 21).
                                       Signed: August 1, 2019
